Citation Nr: 1740450	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is competent to handle the disbursement of funds from the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to September 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision of the VA Regional Office (RO) issued by the Appeals Management Center in Washington, DC, which determined the Veteran was not competent to handle disbursement of funds.  Jurisdiction of the appeal has been transferred to the Veteran's local RO in Atlanta, Georgia.  

In February 2016, the Veteran and his brother, R.M., testified before the undersigned at a hearing at the RO. 


FINDING OF FACT

The Veteran lacks the mental capacity to manage his own affairs, including the disbursement of his VA funds.

CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA disability benefit funds.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist are not applicable to competency determinations because an applicant for restoration of competency is not seeking benefits, but, rather, is seeking a decision regarding how his benefits will be distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).
Review of the record shows a 100 percent disability rating has been in effect for the Veteran's service-connected schizophrenia since June 2003.  See January 2010 rating decision.  The evidence also shows that the Veteran has been deemed incompetent to manage his finances due to his psychiatric disability throughout the appeal period, which is the basis of this appeal.  See April 2010 rating decision.  

The Veteran contends that he is competent for the purpose of receiving direct payment of VA benefits.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the persons incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353 (c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353 (c).  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (d); see also 38 C.F.R. § 3.102.

The evidence reflects that the Veteran's disability is manifested by sporadic auditory hallucinations, paranoid delusions, and other serious symptoms that have been found to result in limited and poor insight and judgement, inability to work, and poor daily living functioning.  See VA examination reports dated November 2009 and March 2017; statements and private treatment records dated December 2001, January 2002, December 2003, March 2004, and August 2007; private treatment records from Southern Regional and Kennestone Hospitals.  The evidence shows the Veteran is prescribed medications and, more recently, has reported doing well; however, he has continued to manifest delusions with limited insight and judgement.  See e.g., March 2014, March and November 2016 treatment records.  

Based on the severity of the Veteran's symptoms, the clinicians who conducted the November 2009 and March 2017 VA examinations opined that the Veteran lacked the capacity of manage his own funds independently.  In fact, the March 2016 VA examination was specifically conducted to determine the Veteran's competency, after which the examiner noted that the Veteran's auditory hallucinations and paranoid delusions might impact his ability to make appropriate decisions, that his judgement was impaired, and that he did not appear capable of managing his finances.  

During the February 2016 hearing, the Veteran testified that he had a fiduciary who received his monthly VA benefits but that he is capable of handling his VA funds himself, as he handles his bank account and other funds to pay his bills.  Nevertheless, the Veteran also stated that it was nice to have a fiduciary.  

The Veteran's brother, R.M., testified that the current fiduciary was not assisting them in obtaining needed repairs to their home and he provided a history regarding other fiduciaries who had stolen money from the Veteran.  The Veteran's brother also testified that the Veteran was "good with his money" and even described him as a "tightwad" who was frugal with his money.  Nevertheless, R.M. stated that he believed the Veteran should have a "fair" fiduciary.  

The Veteran has lived with his brother, R.M., for more than 30 years.  VA treatment records reflect that R.M. is also a Veteran and, while he does not receive treatment from VA, receives psychiatric treatment but apparently has handled the Veteran's matters for years, including ordering and dispensing his medication, as well as his money.  See e.g., VA treatment records dated August 2011, March 2012, January 2013, and November 2015.  

VA treatment records show that R.M. often accompanies the Veteran to his VA outpatient appointments and numerous clinicians have noted that he (R.M.) has expressed a desire to manage the Veteran's money.  In June and November 2011, R.M. indicated that he recently learned the Veteran had a large savings account (which was also described as a $200,000 back pay he received from VA) and either wanted to be allowed to manage the Veteran's funds or for the Veteran to be deemed competent to handle his own funds, as he complained that it was too difficult for "them" to access "their" money.  The examining clinician noted that, while the Veteran was agreeable during the visit, R.M. was overbearing and would not allow the Veteran to have any say regarding the questions that were asked.  See November 2011 VA treatment record.  

In May 2013, the Veteran reported that his brother did not have any income but that he gave his brother money to manage the house while they both bought groceries and often ate out and spent time at the mall together.  See also VA treatment records dated December 2013 and November 2014.  

Notably, VA treatment records reflect that, in 2014 and 2015, the Veteran began expressing a desire to travel more and purchase a trailer.  In November 2014, he reported that he and his brother were planning on not taking their medications and going somewhere, although he did not have an idea where they were going.  However, in March 2015, he reported that someone had tried to break into their home and, because they spent money on an alarm and iron bars for the house, they decided to wait to travel.  This evidence appears to contradict R.M.'s contentions that the fiduciary was not assisting the Veteran in making repairs to their home.  In November 2015, the Veteran reported that they had bought the trailer but had not started travelling yet.  In March 2016, however, he requested that his doctor declare him "incompetent" so he could get his money and start travelling.  

The weight of evidence shows that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits.  While the Veteran and his brother, R.M., have asserted that the Veteran is capable of managing his bank accounts and funds, the other evidence of record shows that the Veteran's schizophrenia is manifested by serious symptoms, including auditory hallucinations and paranoid delusions, which impair his insight, judgement, and ability to perform activities of daily living or manage his affairs independently.  The Board finds probative that two different VA clinicians examined the Veteran's mental status and determined that he lacks the capacity to manage his funds independently.  

There is conflicting evidence of record regarding whether the Veteran pays his own bills, which is the basis of the Veteran's assertions that he is competent.  During the February 2016 hearing, he testified that he handled everything on his own but he later testified that his fiduciary paid some of his bills.  See hearing transcript pp. 22-3.  Nevertheless, it seems clear that the Veteran requires assistance in managing his affairs and performing basic activities of daily living, such as ordering and taking medications, and he does not appear to have the capacity to make appropriate decisions regarding more complex matters such as paying bills and budgeting his funds without the assistance of a fiduciary.

Based on the foregoing, the Board finds that the lay testimony and statements regarding the determination of competency are outweighed by the medical evidence and opinions of record which reflect findings that the Veteran could not manage his financial affairs and that it was in the Veteran's best interest to remain under the supervision of a fiduciary given the nature and severity of his schizophrenia symptoms.  Indeed, the medical evidence is clear, convincing, and leaves no doubt as to the Veteran's incompetency.  Therefore, the presumption of competency is overcome and the Board must find that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is nor for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Restoration of competency status for VA benefit purposes is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


